                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-24869-BLOOM/Louis

JOSE YEYILLE,

       Plaintiff,
v.

CECILIA ALTONAGA, WALTER HARVEY,
and ALBERTO CARVALHO,

      Defendants.
______________________________________/

                          ORDER DENYING LEAVE TO PROCEED
                            IN FORMA PAUPERIS ON APPEAL

       THIS CAUSE is before the Court upon Plaintiff’s Motion for Leave to Proceed in Forma

Pauperis on Appeal, ECF No. [9] (the “Motion”). Plaintiff’s Motion is due to be denied because

Plaintiff’s appeal is not taken in good faith.

       “An appeal may not be taken in forma pauperis if the trial court certifies in writing that it

is not taken in good faith.” 28 U.S.C. § 1915(a)(3). “A party demonstrates good faith by seeking

appellate review of any issue that is not frivolous when examined under an objective standard.”

Ghee v. Retailers Nat’l Bank, 271 F. App’x 858, 859 (11th Cir. 2008). A claim is frivolous “where

it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

In other words, an appeal filed in forma pauperis is frivolous “when it appears the plaintiff has

little or no chance of success,” meaning that the “factual allegations are clearly baseless or that the

legal theories are indisputably meritless.” Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993)

(internal quotation marks omitted).

       As the Court’s Order of dismissal makes clear, Plaintiff’s Complaint is frivolous, fails to

state a claim, and the legal theories presented are meritless. See ECF No. [4]. Moreover, the Motion
                                                             Case No. 19-cv-24869-BLOOM/Louis


simply reasserts Plaintiff’s previous meritless claims and simply disagrees with the Court’s Order

of dismissal. As such, the Court certifies that this appeal is not taken in good faith, and the Motion,

ECF No. [9], is DENIED.

       DONE AND ORDERED in Chambers at Miami, Florida, on December 5, 2019.




                                                       ____________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

Copies to:

Jose Yeyille, pro se
5505 SW 135th Court
Miami, Florida 33175




                                                  2
